Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memristor comprising: a bilayer material having a first surface and a second surface; a first layer of a layered material disposed directly on the first surface of the bilayer material; and a second layer of the layered material disposed directly on the second surface of the bilayer material, wherein: the first layer of the layered material has a lattice vector forming a first angle with a lattice vector of the bilayer material about a normal direction to the first surface; the second layer of the layered material has a lattice vector forming a second angle with the lattice vector of the bilayer material about a normal direction to the second surface; the first layer of the layered material and the bilayer material form a first moiré pattern; the second layer of the layered material and the bilayer material form a second moiré pattern; and the first angle is different than the second angle (claim 1).
Additionally, prior arts does not disclose a method of operating a memristor comprising a first hexagonal boron nitride layer, a second hexagonal boron nitride layer, and bilayer graphene between the first and second hexagonal boron nitride layers, the first and second hexagonal boron nitride layers introducing a moiré superlattice potential to the bilayer graphene, which includes the steps of applying a first voltage to the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827